219 S.W.3d 853 (2007)
Tyrone DAVIS, Movant,
v.
STATE of Missouri, Respondent.
No. ED 88672.
Missouri Court of Appeals, Eastern District, Division One.
April 24, 2007.
Jessica M. Hathaway; Assistant Public Defender, St. Louis, MO, for Appellant.
*854 Jeremiah W. (Jay) Nixon, Atty. Gen., Lisa M. Kennedy; Assistant Attorney General, Jefferson City, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., and MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Tyrone Davis (Movant) appeals the motion court's denial, without an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. In general, Movant argues the motion court improperly denied a hearing and relief on Movant's allegations that his trial attorney was ineffective in failing to cross-examine the arresting police officers about their allegedly excessive use of force and in failing to ask during voir dire whether the jury panel members could fairly consider evidence that Movant was a career drug dealer, not a robber.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment of the motion court is based on findings of fact and conclusions that are not clearly erroneous. Rule 84.16(b)(2); Rule 29.15(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).